Case 3:17-cv-01765-CSH Document 46-14 Filed 05/16/19 Page 1 of 3




           EXHIBIT N
                Case 3:17-cv-01765-CSH Document 46-14 Filed 05/16/19 Page 2 of 3


Jensen, Benjamin C.

From:                              Brian A. Daley <BDaley@carmodylaw.com>
Sent:                              Monday, April 22, 2019 2:21 PM
To:                                Jensen, Benjamin C.
Subject:                           RE: SBD v. 500 Group


Ben,

Wanted to follow up on the below. Please let me know when I can expect these long overdue documents.

With respect to the Israeli witnesses, if the objective documentation confirming the status of these witnesses as
outlined in my prior correspondence did not influence your position, then I think we’ve both done all we can to resolve
this issue in good faith and trust that, if you wish to pursue these depositions, you will file a motion with the Court. If
you think that further discussions might be fruitful for any reason, please let me know as I’d be happy to continue the
dialogue in that event.

Finally, it appears that our prior extension was optimistic and we will need to seek another adjustment to the schedule
to conduct the discovery both sides want to take. Please let me know your thoughts on seeking an extension of the
current deadlines.

Brian

From: Jensen, Benjamin C. <bjensen@rc.com>
Sent: Tuesday, April 2, 2019 11:29 AM
To: Brian A. Daley <BDaley@carmodylaw.com>
Subject: [EXTERNAL] RE: SBD v. 500 Group

Brian – apologies, I didn’t respond to the last point in your email below. I am reviewing the standard order and
the documents withheld and will follow-up with a response. Thanks.

From: Brian A. Daley [mailto:BDaley@carmodylaw.com]
Sent: Tuesday, March 12, 2019 11:08 AM
To: Jensen, Benjamin C.
Subject: SBD v. 500 Group

Ben,

Further to our discussions regarding the Israeli witnesses, attached is a zip containing three Global Delegation of
Authority which were in place for the first three quarters of 2017. These documents confirm that the three Israeli
witnesses you have noticed are not officers, directors or managerial agents, as two do not appear at all and Ms. Fixler
has very limited authority in very narrow areas, none of which are relevant to the parties’ dispute.

Please note that we are designating these materials CONFIDENTIAL pursuant to the Court’s Standing Protective Order
(Doc. 4), but are producing them in native format for ease of reference.

Finally, I note that you withheld documents pending entry of a confidentiality order, apparently not appreciating the
Standing Order that is in place. Please produce those documents, designated as you deem appropriate, at your earliest
convenience.


                                                             1
                       Case 3:17-cv-01765-CSH Document 46-14 Filed 05/16/19 Page 3 of 3
Brian

Brian A. Daley | Bio
Carmody Torrance Sandak & Hennessey LLP
707 Summer St | Stamford, CT 06901-1026
Direct: 203-252-2683| Fax: 203-325-8608
BDaley@carmodylaw.com | www.carmodylaw.com




----------------------------
This electronic message contains information from Carmody Torrance Sandak & Hennessey LLP, or its attorneys, which may be confidential, privileged or otherwise
protected from disclosure. The information is intended to be used solely by the recipient(s) named. If you are not an intended recipient, be aware that any review,
disclosure, copying, distribution or use of this transmission or its contents is prohibited. If you have received this transmission in error, please notify us immediately at
203-573-1200 or at the reply email address. For more information about Carmody Torrance Sandak & Hennessey LLP, please go to http://www.carmodylaw.com
----------------------------




This transmittal may be a confidential R+C attorney-client communication or may otherwise be privileged or
confidential. If it is not clear that you are the intended recipient, you are hereby notified that you have received this
transmittal in error; any review, dissemination, distribution, or copying of this transmittal is strictly prohibited. If you
suspect that you have received this communication in error, please notify us immediately by telephone at 1-860-275-
8200, or e-mail at it-admin@rc.com, and immediately delete this message and all its attachments.




                                                                                     2
